EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 1 line 10 please replace “a plurality of sub image field” with “a plurality of sub image fields”.
	In claim 1 line 11 please replace “a image” with “an image”. 
	In claim 1 line 13 please replace “plurality of sub image included” with “plurality of sub images included”.
	In claim 1 line 13 please replace “the plurality of sub image field” with “the plurality of sub image fields”. 

In claim 9 line 7 please replace “a plurality of sub image field” with “a plurality of sub image fields”.
	In claim 9 line 8 please replace “a image” with “an image”. 
	In claim 9 line 10 please replace “a plurality of sub image included” with “a plurality of sub images included”.
	In claim 9 line 10-11 please replace “the plurality of sub image field” with “the plurality of sub image fields”. 

	In claim 17 line 9 please replace “a plurality of sub image field” with “a plurality of sub image fields”.

	In claim 17 line 12 please replace “plurality of sub image included” with “plurality of sub images included”.
	In claim 17 line 12 please replace “the plurality of sub image field” with “the plurality of sub image fields”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims in this case, is the inclusion of “wherein the graphical content includes a package name field, a type information field, main image field, and a plurality of sub image field, wherein the graphical content includes a dynamic content, wherein a image which is stored in the main image field includes a static image of the graphical content at a specific time point, and wherein each of a plurality of sub image included in a main image is stored in each of the plurality of sub image field”, “wherein the type information is stored in the type information field”, “provide notification information related to the obtaining of the graphical content through each of a plurality of icons indicating the one or more applications”, and “wherein an execution screen of one application among the one or more applications includes a first area in which a plurality of images included in a package of the graphical content are displayed, and a second area, different from the first area, in which the main image and the notification information are displayed”, as now included in independent claim 1 and similarly recited in independent claim 9, which is not found in the prior art of record, in combination with the other elements recited, and the inclusion of “wherein the graphical content includes a package name field, a type information field, main image field, and a plurality of sub image field, wherein the graphical content includes a dynamic content, wherein a image which is stored in the main image field includes a static image of the graphical content at a specific time point, and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173